DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 10/07/2021 and not repeated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

Claim Interpretation
Claims 1 and 18 recite the term “about.” This term is relative and the specification is silent regarding a definition for the term, see MPEP 2173.05(b). For examination purposes the term “about” is interpreted as meaning within reasonable measurement error that would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 18 recite the phrase “wherein the core layer has a weight of about 140 to 260 kg/m2.” However, the instant specification only contains support for the core layer having a weight of about 140 to 205 g/m2 as stated in the instant specification Par. 0065.
Claims 5-6 and 20 are also rejected under 35 U.S.C. 112(a) since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-6, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite the phrase “wherein the core layer has a weight of about 140 to 260 kg/m2.” However, the instant specification only contains support for the core layer having a weight of about 140 to about 205 g/m2 as stated in the instant specification Par. 0065. Therefore, it is unclear if the weight of the core layer is based on kilograms as stated in the claims, or grams as stated in the specification. For purposes of examination, claims 1 and 18 are interpreted as instead reciting “wherein the core layer has a weight of about 140 to 205 g/m2” as supported by the instant specification Par. 0065.
Claims 1 and 18 recite the phrase “a ratio of between about 0.1% and 0.4% in the mixture” which is a relative term which renders the claim indefinite. It is unclear if the ratio is referring to a weight basis, a mole basis, a volume basis, or other. The ratio is further not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since all other measurements in the specification are based upon a weight basis, this ratio is also interpreted as being based upon a weight basis for the purposes of examination.
Claims 5-6 and 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al. (US 20170267435 A1) (previously cited) in view of Kulkarni et al. (US 20040156957 A1) (previously cited), Alexander et al. (US 20050184141 A1) (previously cited), Kamiya et al. (JP 2010121099 A, herein English machine translation is used for all citations) (previously cited), and Betti et al. (EP-2492395-A1) (newly cited), evidenced by LBS to GSM - U.S. to international Paper weight Conversion - Equivalent Weights & Conversions (LBS to GSM - U.S. to international Paper weight Conversion - Equivalent Weights & Conversions, 2021, SOLO Printing) (newly cited).
Regarding claim 1, Farrell teaches a paperboard assembly (composite material) (Abstract, Par. 0069, 0072-0074) comprising: a contacting layer (absorbent layer) made of permeable (absorbent) material (Par. 0072-0073); and a core layer (non-absorbent layer and lamination layer), the core layer having fluid-repellent characteristics impeding migration of fluid therethrough (Par. 0033 and 0074-0079); wherein a fluid contacting the contacting layer of the paperboard assembly migrates at least partially through the contacting layer and is impeded by the core layer (Par. 0074-0079 – see “non-absorbent” and “liquid barrier”). Farrell further teaches wherein the core layer (non-absorbent layer and lamination layer) is non permeable layer and forms a liquid barrier (Farrell, Par. 0033, 0051, 0074-0079, and claim 1), and therefore provides an area for the fluid migrating through the contacting layer to rest. Farrell further teaches that the core layer may comprise 4 to 6 sub layers wherein each sub layer has a basis weight of 12-18 lbs. (Farrell, Par. 0086). This results in a total core layer basis weight of 48-108 lbs. (71 g/m2 – 160 g/m2, as evidenced by LBS to GSM - U.S. to international Paper weight Conversion - Equivalent Weights & Conversions), which overlaps the claimed range of 140 to 205 g/m2, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Farrell further teaches that the core layer comprises fluid-repellent, grease-repellent compound (Farrell, Par. 0033, 0074 and 0078).
Farrell further discloses the paperboard assembly includes an external box (Par. 0090-0099, Figs 3-4), but remains silent specifically regarding wherein the paperboard assembly comprises an external layer wherein the core layer is located between the contacting layer and the external layer.
Kulkarni teaches a fluid resistant paperboard assembly comprising a permeable contacting layer (22), a core layer (20), and an external layer (26) wherein the core layer is located between the contacting layer and the external layer (Kulkarni, Fig. 3, abstract, Par 0017-0020).
Since both Farrell and Kulkarni teach paperboard assemblies comprising a permeable contacting layer and a core layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farrell with the teachings of Kulkarni and add Kulkarni’s external layer (26) to the paperboard assembly of Farrell such that the core layer is located between the contacting layer and the external layer. This would also mean that the core layer of Farrell would impede fluid from reaching the external layer. This would result in additional protection from oil, grease, and fluids from escaping the paperboard assembly (Kulkarni, Par. 0002 and 0020).
Modified Farrell does not specifically disclose wherein the core layer is corrugated.
Alexander teaches a paperboard assembly comprising a fluid (grease) absorbent layer and a core layer wherein the core layer is corrugated (Alexander, Abstract, Par. 0020, 0033, 0036-0044, Figs. 4-6).
Since both modified Farrell and Alexander are analogous art as they both teach paperboard assemblies comprising a fluid absorbent layer and a core layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Alexander to modify modified Farrell and create the core layer to be corrugated. This would allow for sufficiently rigidity, reduced cost, thermal insulation, and an area for the fluid (grease) to rest (Alexander Par. 0019, 0036, and 0040).
Modified Farrell does not teach that the grease-repellent compound comprises a mixture of fluorinated polyether-urethane anionomer, ethylenediaminetetraacetic acid at a ratio of between about 0.1% and 0.4% in the mixture, and a retention enhancer.
Kamiya teaches a grease repellent compound wherein the grease (oil) repellent compound comprises Fluorinated polyether-urethane anionomer (Kamiya, Par. 0003, 0011, 0014-0015). Kamiya further teaches that the grease repellent compound comprises a retention enhancer (starch) (Kamiya, Par. 0021). Starch satisfies the limitation of a retention enhancer as it is listed as an example of one by applicant in the instant specification Par. 0066. Kamiya further teaches that the grease repellent compound may comprise ethylenediaminetetraacetic acid (see EDTA-3Na) at a ratio of 0.05% (Kamiya, Par. 0059), which renders obvious and therefore establishes a prima facie case of obviousness over the claimed range of about 0.1% to 0.4%, see MPEP 2144.05, I. Although 0.5% is below the lower claimed limit of 0.1%, one of ordinary skill in the art would conclude that the recited term “about” reasonably broadens the claimed range to include Kamiya’s 0.05%.  Furthermore, it is noted that Kamiya’s 0.05% rounds up to 0.1% when the significant digits are adjusted to match the significant digits of the claimed range (see MPEP 2144.05, I).
Since both modified Farrell and Kamiya teach grease resistant structures comprising a grease repellent compound, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the grease resistant compound of Kamiya as the grease resistant compound of modified Farrell. This would allow for improved water and oil resistance (Kamiya, Par. 0011-0015).
Modified Farrell does not teach that the grease-repellent compound is present in the core layer in a quantity of about 5 kg/mt to 15 kg/mt based on a total weight of the paperboard assembly. 
Betti teaches a paperboard assembly that is treated with a grease repellent compound such that the grease repellent compound was added at about 0.5 g/m2 (Betti, Abstract, Par. 0001-0003 and 0053).
Since both modified Farrell and Betti are analogous art as they both teach grease resistant paperboard assemblies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Betti and add the grease repellent compound of modified Farrell in a quantity of 0.5 g/m2. This would allow for improved oil and grease resistance (Betti, Par. 0052-0055). Further, as the core layer has a weight of 71 g/m2 – 160 g/m2 as stated above, this results in a quantity of grease-repellent compound of 3.125-7.04 g/kg (kg/mt), which overlaps the claimed range of about 5 kg/mt to 15 kg/mt, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Math for the quantity of grease repellent range above is shown below.
0.5 gsm repellent/ 160 gsm paperboard = 0.003125 g repellent/g paperboard = 3.125 g/kg (kg/mt)
0.5 gsm repellent / 71 gsm paperboard = 0.00704 g repellent/g paperboard = 7.04 g/kg (kg/mt)

Regarding claim 5, modified Farrell teaches that the core layer comprises sub-core layers (non-absorbent layer and lamination layer), wherein at least one of one of the sub-core layers is a repellent sub-core layer impeding migration of fluid therethrough (Farrell, Par. 0074-0079).
Regarding claim 18, Farrell teaches a food package for containing food made of a paperboard assembly (Farrell, abstract, Par. 0069,  and 0072-0074), the paperboard assembly comprising: a food-contacting layer (absorbent layer), the food-contacting layer being permeable to fluid (Par. 0072-0073, and 0089); and a core layer made of paperboard having fluid repellent characteristics impeding fluid from the food ; wherein the food-contacting layer and the core layer are bonded together and shaped to form the food package (Par. 0033 and 0074-0079). Farrell further teaches wherein the core layer (non-absorbent layer and lamination layer) is non permeable layer and forms a liquid barrier (Farrell, Par. 0033, 0051, 0074-0079, and claim 1), and therefore provides an area for the fluid migrating through the contacting layer to rest. Farrell further teaches that the core layer may comprise 4 to 6 sub layers wherein each sub layer has a basis weight of 12-18 lbs. (Farrell, Par. 0086). This results in a total core layer basis weight of 48-108 lbs. (71 g/m2 – 160 g/m2, as evidenced by LBS to GSM - U.S. to international Paper weight Conversion - Equivalent Weights & Conversions), which overlaps the claimed range of 140 to 205 g/m2, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Farrell further teaches that the core layer comprises fluid-repellent, grease-repellent compound (Farrell, Par. 0033, 0074 and 0078).
Farrell discloses the paperboard assembly includes an external box (Par. 0090-0099, Figs 3-4), but remains silent specifically regarding wherein the paperboard assembly comprises an external layer wherein the core layer is located between the contacting layer and the external layer.
Kulkarni teaches a fluid resistant paperboard assembly comprising a permeable contacting layer (22), a core layer (20), and an external layer (26) wherein the core layer is located between the contacting layer and the external layer (Kulkarni, Fig. 3, abstract, Par 0017-0020).
Since both Farrell and Kulkarni teach paperboard assemblies comprising a permeable contacting layer and a core layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farrell with the teachings of Kulkarni and add Kulkarni’s external layer (26) to the paperboard assembly of Farrell such that the core layer is located between the contacting layer and the external layer. This would also mean that the core layer of Farrell would impede fluid from reaching the external layer. This would result in additional protection from oil, grease, and fluids from escaping the paperboard assembly (Kulkarni, Par. 0002 and 0020).
Modified Farrell does not specifically disclose wherein the core layer is corrugated.
Alexander teaches a paperboard assembly comprising a fluid (grease) absorbent layer and a core layer wherein the core layer is corrugated (Alexander, Abstract, Par. 0020, 0033, 0036-0044, Figs. 4-6).
Since both modified Farrell and Alexander are analogous art as they both teach paperboard assemblies comprising a fluid absorbent layer and a core layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Alexander to modify modified Farrell and create the core layer to be corrugated. This would allow for sufficiently rigidity, reduced cost, thermal insulation, and an area for the fluid (grease) to rest (Alexander Par. 0019, 0036, and 0040).
Modified Farrell does not teach that the grease-repellent compound comprises a mixture of fluorinated polyether-urethane anionomer, ethylenediaminetetraacetic acid at a ratio of between about 0.1% and 0.4% in the mixture, and a retention enhancer.
Kamiya teaches a grease repellent compound wherein the grease (oil) repellent compound comprises Fluorinated polyether-urethane anionomer (Kamiya, Par. 0003, 0011, 0014-0015). Kamiya further teaches that the grease repellent compound comprises a retention enhancer (starch) (Kamiya, Par. 0021). Starch satisfies the limitation of a retention enhancer as it is listed as an example of one by applicant in the instant specification Par. 0066). Kamiya further teaches that the grease repellent compound may comprise ethylenediaminetetraacetic acid (see EDTA-3Na) at a ratio of 0.05% (Kamiya, Par. 0059), which renders obvious and therefore establishes a prima facie case of obviousness over the claimed range of about 0.1% to 0.4%, see MPEP 2144.05, I.
Since both modified Farrell and Kamiya teach grease resistant structures comprising a grease repellent compound, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the grease resistant compound of Kamiya as the grease resistant compound of modified Farrell. This would allow for improved water and oil resistance (Kamiya, Par. 0011-0015).
Modified Farrell does not teach that the grease-repellent compound is present in the core layer in a quantity of about 5 kg/mt to 15 kg/mt based on a total weight of the paperboard assembly. 
Betti teaches a paperboard assembly that is treated with a grease repellent compound such that the grease repellent compound was added at about 0.5 g/m2 (Betti, Abstract, Par. 0001-0003 and 0053).
Since both modified Farrell and Betti are analogous art as they both teach grease resistant paperboard assemblies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Betti and add the grease repellent compound of modified Farrell in a quantity of 0.5 g/m2. This would allow for improved oil and grease resistance (Betti, Par. 0052-0055). Further, as the core layer has a weight of 71 g/m2 – 160 g/m2 as stated above, this results in a quantity of grease-repellent compound of 3.125-7.04 g/kg (kg/mt), which overlaps the claimed range of about 5 kg/mt to 15 kg/mt, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Math for the quantity of grease repellent range above is shown below.
0.5 gsm repellent/ 160 gsm paperboard = 0.003125 g repellent/g paperboard = 3.125 g/kg (kg/mt)
0.5 gsm repellent / 71 gsm paperboard = 0.00704 g repellent/g paperboard = 7.04 g/kg (kg/mt)

Regarding claim 20, modified Farrell teaches that the food package defines an enclosure having a top and a bottom and wherein both the top and the bottom are made of a combination of the food-contacting layer, the core layer and the external layer (Farrell, Par. 0089-0093, and Fig. 1-3).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al. in view of Kulkarni et al., Alexander et al., Kamiya et al., and Betti et al., and evidenced by LBS to GSM - U.S. to international Paper weight Conversion - Equivalent Weights & Conversions as applied to claims 1 and 5 above, and further in view of Kawagishi et al. (US 20060099388 A1) (previously cited).
Regarding claim 6, modified Farrell teaches all of the elements of the claimed invention as stated above for claim 5. Modified Farrell does not teach wherein the fluid-repellent characteristics are substantially homogeneous throughout the repellent sub-core layer.
Kawagishi teaches a paperboard assembly (Kawagishi, abstract, Par. 0010) comprising a fluid resistant layer (waterproof/ water-repelling) (Kawagishi abstract, Par. 0010, 0014-0016, 0040), wherein the waterproofing agent is uniform within the fluid resistant layer (Kawagishi, Par. 0040) and therefore has the fluid-repellent characteristics homogenous throughout the fluid resistant layer.
Since both modified Farrell and Kawagishi teach paper board assemblies comprising a fluid resistant layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kawagishi to modify modified Farrell and have the fluid-repelling characteristics be homogenous (uniform) throughout the core layer. This would ensure that the entire paperboard assembly would be fluid resistant (Kawagishi, Par 0010, 0014-0016, and 0040).

Response to Arguments
Applicants remarks and amendments filed 03/07/2022 have been fully considered.
Applicant argues that the prior art of record does not teach the newly amended claim 1 and 18 limitations. This is found persuasive.
A new grounds of rejection has been made. The new grounds of rejection still relies on previously cited Kamiya to teach the newly amended limitations regarding the grease repellent compound comprising a mixture of fluorinated polyether-urethane anionomer, EDTA, and a retention enhancer as stated above. Further, newly cited Betti is now relied upon to teach the newly amended limitation regarding the weight quantities of the grease repellent compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782